Name: Council Regulation (EEC) No 1917/87 of 2 July 1987 fixing the target prices and intervention prices for colza, rape and sunflower seed for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 183/ 14 Official Journal of the European Communities 3 . 7 . 87 COUNCIL REGULATION (EEC) No 1917/87 of 2 July 1987 fixing the target prices and intervention prices for colza, rape and sunflower seed for the 1987/88 marketing year whereas , for colza and rape seed, the quality laid down for the 1986/87 marketing year meets these requirements and can accordingly be used for the 1987/88 marketing year ; whereas , for sunflower seed, the quality laid down for the 1986/87 marketing year can be retained for 1987/ 88 , except that the moisture content must be reduced ; Whereas, on the basis of these criteria, the target and intervention prices for colza, rape and sunflower seed should be fixed at the levels given below; Whereas the supplement to be applied to the target and intervention prices for 'double zero' colza and rape seed must be fixed in accordance with the criteria laid down in Article 24a of Regulation No 136/66/EEC ; Whereas , pursuant to Article 68 of the Act of Accession, prices in Spain have been set at a level different from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession, the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year ; whereas the criteria envisaged for this alignment give the Spanish prices set out below, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/ 87 (2), and in particular Articles 22 (4) and 24a (2) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Par ­ liament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas , when the target prices and intervention prices for colza, rape and sunflower seed are fixed, account should be taken of the objectives of the common agri ­ cultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 24 ( 1 ) of Regulation No 136/66/EEC ; Whereas the prices of colza, rape and sunflower seed must be fixed for specific standard qualities ; whereas the latter should be laid down in relation to the average qualities of the seeds harvested in the Community; HAS ADOPTED THIS REGULATION : Article 1 For the 1987/ 88 marketing year, the target prices and the intervention prices for colza, rape and sunflower seed shall be as follows : (a) target price for colza and rape seed :  40,26 ECU/100 kg for Spain ,  45,02 ECU/ 100 kg for the other Member States ; (b) intervention price for colza and rape seed :  36,00 ECU/ 100 kg for Spain,  40,76 ECU/ 100 kg for the other Member States ; (c) target price for sunflower seed :  44,55 ECU/ 100 kg for Spain ,  58,35 ECU/100 kg for the other Member States ; (') OJ No 172 , 30 . 9 . 1966 , p. 3025/66 . (2) See page 7 of this Official Journal . O OJ No C 89, 3 . 4 . 1987 , p. 28 . (*) OJ No C 156, 15 . 6 . 1987 . ( s ) OJ No C 150 , 9 . 6 . 1987 , p. 8 . 3.7.87 Official Journal of the European Communities No L 183/ 15 (d) intervention price for sunflower seed :  39,67 ECU/ 100 kg for Spain ,  53,47 ECU/ 100 kg for the other Member States ; Article 2 The prices referred to in Article 1 shall relate to seeds in bulk which are of sound and fair merchantable quality. (a) with an impurity content of 2 % and, for seeds as such, moisture and oil contents of 9 % and 40 % respectively in the case of colza and rape seed ; (b) with an impurity content of 2 % and, for seeds as such, moisture and oil contents of 9 % and 44 % respectively in the case of sunflower seed . Article 3 For the 1987/88 marketing year, the supplement to be applied to the target and intervention prices for 'double zero' colza and rape seed shall be 2,50 ECU per 100 kg. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communites. It shall apply :  from 1 July 1987 as regards colza and rape seed,  from 1 August 1987 as regards sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN